Citation Nr: 0426782	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	VIETNAM VETERANS OF AMERICA

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from February 1967 until 
December 1969.  Service in Vietnam is indicated by the 
evidence of record.  

In an April 2002 RO rating decision, the veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling.  The veteran disagreed with the April 2002 rating 
decision and requested that the RO assign a higher disability 
rating.  The veteran's appeal was perfected by the timely 
submission of his substantive appeal (VA Form 9) in October 
2002.  

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks and increased evaluation for service-
connected PTSD.  Essentially, he contends that his PTSD 
symptoms are more severe than the currently assigned 30 
percent disability rating.  For the reasons explained 
immediately below, the Board believes that a remand is in 
order.  

In September 2004, the Board received additional evidence 
from the veteran.  Included in the additional documentation 
are PTSD treatment records which were not previously of 
record.  There records are obviously pertinent to the issue 
on the appeal, which involves the severity of the veteran's 
service-connected PTSD.  There has been no waiver of initial 
RO consideration of this material.  

The Board cannot consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the veteran's waiver.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); see also 38 C.F.R. §§ 19.37, 
20.1304 (2003).   .  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

After undertaking any additional 
evidentiary and/or procedural development 
deemed by it to be appropriate, VBA 
should re-adjudicate the issue of the 
veteran's entitlement to an increased 
rating for service-connected PTSD, taking 
into consideration the evidence that has 
been added to the record since the last 
adjudication.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if otherwise 
in order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




